DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2020 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 July 2020 and 10 March 2021 were filed before the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendments
Applicant’s amendments, filed 29 July 2020, to claims 70 and 81 are acknowledged by the Examiner.
Allowable Subject Matter
Claims 70-96 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
Authorization for this examiner’s amendment was given in an interview with Albert Sueiras.
The application has been amended as follows: 
Claim 74 has been amended as follows:
Line 2 before flow rate “a” has been deleted.
Line 2 before flow rate- --the-- has been added.
Claim 88 has been amended as follows:
Line 2 before flow rate “a” has been deleted.
Line 2 before flow rate- --the-- has been added.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.
Regarding claim 70, the closest prior art of record is US 5,024,612 to van den Honert, US 8,262,717 B2 to Rogers, and US 6,958,043 B2 to Hissong.
van den Honert teaches a method for treatment of a migraine headache, the method comprising: accessing an ear canal pressure regulation device that comprises: an earpiece for insertion into an external ear canal; and a pressure regulator that defines a flow rate of fluid between the earpiece and ambient environment outside the ear; inserting the earpiece of the ear canal pressure regulation device into an external ear canal of a patient; wherein the earpiece sealably engages the external ear canal as a barrier between an external ear canal pressure and 
However van den Honert as modified by Rogers as modified by Hissong does not teach or fairly suggest the step of permitting fluid to flow between the earpiece and the ambient environment outside the ear at the flow rate defined by the pressure regulator without requiring user activation of the pressure regulator to reduce the pressure differential between the external ear canal pressure and the ambient pressure over a period of time such that the external ear canal pressure approaches the ambient pressure.
Claims 71-80 are dependent from claim 70 and therefore include the allowable limitations of claim 70.
Regarding claim 81, 
van den Honert teaches a method for treatment of a headache syndrome, the method comprising: inserting an ear canal pressure regulation device into an external ear canal of a patient, the ear canal pressure regulation device comprising: a fluid flow pathway to provide fluid communication between the external ear canal and ambient environment outside the ear; and a pressure regulator that defines a flow rate of fluid through the fluid flow pathway; creating a seal between the ear canal pressure regulation device and the external ear canal as a barrier between an external ear canal pressure and ambient pressure; maintaining the seal between the ear canal pressure regulation device and the external ear canal while a pressure differential between the external ear canal pressure and the ambient pressure increases during a first period of time; and maintaining the seal between the ear canal pressure regulation device and the external ear canal while the pressure differential between the external ear canal pressure and the ambient pressure decreases during a second period of time after the first period of time, wherein the pressure regulator permits fluid to flow at the flow rate through the fluid flow pathway to or from the ambient environment to decrease the pressure differential between the external ear canal pressure and the ambient pressure. Rogers teaches inserting an ear canal pressure regulation device into an external ear canal of a patient to treat a headache syndrome, wherein the method is effective to treat the headache syndrome. Hissong teaches wherein the pressure regulator permits fluid to flow at the flow rate through the fluid flow pathway to or from the ambient environment to decrease the pressure differential between the external ear canal pressure and the ambient pressure such that the external ear canal pressure approaches the ambient pressure.
However van den Honert as modified by Rogers as modified by Hissong does not teach or fairly suggest wherein the pressure regulator automatically permits fluid to flow at the flow rate through the fluid flow pathway to or from the ambient environment to decrease the pressure 
Claims 82-96 are dependent from claim 81 and therefore include the allowable limitations of claim 81.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A BEREZIK whose telephone number is (571)272-5082.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 




/RACHEL A BEREZIK/Examiner, Art Unit 3786    



/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786